DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, line 2, the limitations “comprising a first portion and a second portion” renders the claim indefinite. The claim does not clarify to which first and second portion of the device/layer/structure it pertains. Correction is requested. 
Claims 4 and 7 are rejected as being dependent to claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1,3, 5-6, 21-23 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Doyle et al (US Publication No. 2007/0231997).
Regarding claim 1, Doyle discloses a semiconductor device, comprising: a semiconductor substrate Fig 2/3, 11; a plurality of insulators Fig 2, 15 on the semiconductor substrate and at least one semiconductor fin protruding between the insulators on the semiconductor substrate Fig 2, the at least one semiconductor fin comprising a first neck portion Fig 2, 13; a gate stack partially covering the at least one semiconductor fin Fig 2, 17; and a source/drain structure at opposite sides of the gate stack and between the insulators ¶0004,0006, wherein a sidewall of the source/drain structure has a turning point Fig 2, and the tuning point and the first neck portion are substantially at the same height relative to top surfaces of the insulators Fig 2/3.

Regarding claim 3, Doyle discloses wherein the at least one semiconductor fin has a minimum width at the first neck portion Fig 2-6C.
Regarding claim 5, Huang discloses wherein the at least one semiconductor fin further comprises a top portion the first neck portion and the top portion has a substantially vertical sidewall Fig 2.
Regarding claim 6, Huang discloses wherein the at least one semiconductor fin further comprises a bottom portion below the first neck portion, and the bottom portion has a substantially vertical sidewall Fig 2.

Regarding claim 8, Doyle discloses a semiconductor device, comprising: a semiconductor substrate Fig 2, 11; a plurality of insulators on the semiconductor substrate Fig 2, 11 and at least one semiconductor fin Fig 2 protruding between the insulators Fig 2, 15 on the semiconductor substrate Fig 2, 11, wherein the at least one semiconductor fin comprises a neck portion Fig 2, 13; a gate stack Fig 2, 17 partially covering the at least one semiconductor fin; and a source/drain structure on opposite sides of the gate stack, wherein the source/drain structure has a first portion between the insulators ¶0004, 0006 Fig 2, a width of the first portion is substantially constant Fig 2, and a bottom surface of the first portion is higher than bottom surfaces of the insulators and the at least one semiconductor fin Fig 2.
Regarding claim 21, Doyle discloses wherein the tuning point and the first neck portion are disposed between the top surfaces of the insulators and a top surface of the gate stack Fig 2.
Regarding claim 22, Doyle discloses wherein a bottom surface of the source/drain structure is higher than bottom surfaces of the insulators and the at least one semiconductor fin Fig 3.
Regarding claim 23, Doyle discloses wherein a top surface of the first portion is substantially flush with top surfaces of the insulators Fig 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al (US Publication No. 2007/0231997) in view of Liang et al (CN103779226 A with translation).
Regarding claim 9, Doyle discloses all the limitations except for the shape of the fin. Whereas Liang discloses a sidewall of the at least one semiconductor fin comprises a zigzag portion and a substantially vertical portion physically connected to the zig-zag portion Liang Fig 14. Doyle and Liang are analogous art because they are directed to Finfet devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the fin shape because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the fin shape since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 10, Doyle in view of Liang discloses wherein the substantially vertical portion is disposed between the semiconductor substrate and the zig-zag portion Liang Fig 14 and Doyle Fig 2-6B.
	Regarding claim 24, Doyle in view of Liang discloses  wherein the source/drain structure further comprises a second portion and a third portion, a width of the second portion increases as the second portion becomes closer to the neck portion, and a width of the third portion decreases as the third portion becomes far away from the neck portion Liang Fig 14 and Doyle Fig 2-6B.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811